Citation Nr: 1341567	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-15-391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right eye vision loss as secondary to service-connected residuals of a right zygomatic fracture.  

2.  Entitlement to service connection for right eye vision loss.  

3.  Entitlement to service connection for headaches, to include as secondary to service-connected residuals of a right zygomatic fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1976 to July 1979.  In August 1980, his service was upgraded to under other than dishonorable conditions.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The issue of entitlement to service connection for left eye vision loss as secondary to service-connected residuals of in-service right-zygoma fracture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for right eye vision loss in a March 2009 decision.  

2.  Evidence received since the March 2009 Board decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate a claim of entitlement to service connection for right eye vision loss and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's right eye vision loss is etiologically related to trauma during active service.  

4.  The Veteran's headaches are not etiologically related to trauma during active service and are not proximately caused by or aggravated by his service-connected disability of residuals from said trauma.  


CONCLUSIONS OF LAW

1.  The March 2009 Board decision denying service connection for right eye vision loss is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).  

2.  New and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for right eye vision loss has been added to the record.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for service connection for right eye vision loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  

4.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303 , 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO provided the required notice in a February 2010 letter to the Veteran.  The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  

The RO has obtained the Veteran's service treatment records and VA treatment records and associated them with the claims file.  VA provided relevant examinations in June 2010 and June 2011.  The examinations and resulting opinions are adequate as the examiners considered the Veteran's relevant medical history, provided sufficiently detailed descriptions of the disabilities, and provided analyses to support the opinions.  

Neither the Veteran, nor his representative, has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties.  

II.  New and Material Evidence - Right Eye Vision Loss

A March 2009 Board decision denied service connection for right eye vision loss.  The prior RO denial was subsumed by that final Board decision.  38 C.F.R. §§ 20.1100(a), 20.1104 (2013).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104(b) (2013).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (2013).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the final Board decision in March 2009, the Veteran was afforded a June 2011 VA eye examination, after which the examiner opined that there was "clear evidence of optic nerve atrophy" and that the Veteran's "trauma [during service] injured both optic nerves."  An additional June 2011 medical examination of the Veteran's residual scar resulted in an opinion from the examiner which noted the Veteran's diagnosis of "post right zygoma fracture with . . . loss of vision" and the effect of the Veteran's condition on his usual occupation and daily activities was "right eye vision loss".  

This evidence is new and material as it was not of record at the time of the last decision and it relates to a material element of the claim, specifically evidence of a nexus between the Veteran's service connected residual of a right zygomatic fracture and his right eye vision loss.  As the information submitted since the last final decision constitutes new and material evidence.  




III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2013).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b) (2013).  

III.A. Service Connection - Right Eye Vision Loss

The evidence of record documents that the Veteran has "bilateral optic ischemic atrophy with visual field loss" and "[m]arkedly decreased vision in each eye".  Service treatment records confirm the Veteran's reports of an in-service injury wherein he suffered a fracture of his right zygoma after being hit with a bottle in the cheekbone.  

There are conflicting medical opinions on whether or not the Veteran's right eye vision loss is related to his in-service injury.  A March 2005 VA examiner opined that the Veteran's vision loss was unrelated to the blunt trauma injury during service.  The June 2011 opinion of Dr. D.T. noted "no eye conditions secondary to zygoma fracture" but also noted "clear evidence of optic nerve atrophy", "[m]arkedly decreased vision in each eye due to optic atrophy after trauma" and ultimately, he opined that "[t]he trauma injured both optic nerves."  An additional June 2011 medical opinion from Dr. L.S. noted a current diagnosis of "post right zygoma fracture with . . . loss of vision" and stated the effect of the Veteran's  condition on his usual occupation and daily activities was "right eye vision loss".  In considering the evidence of record, the Board finds that the preponderance of evidence weighs in favor of the Veteran's claim; therefore, the claim of entitlement to service connection for right eye vision loss must be granted.  

III.B.  Service Connection - Headaches  

Service treatment records show that the Veteran received treatment after a November 1978 incident where he was hit in the face with a bottle, at which time he reported a throbbing headache.  Upon examination at his exit from service, which contained normal clinical findings, the Veteran also reported frequent or severe headaches.  

VA treatment records note that the Veteran denied headaches in July 2001.  In December 2004, the Veteran reported he had been in a car accident in August 2003 and had suffered headaches since the accident.  A head CT at the time did not indicate a cause of the headaches.  The Veteran reported the headaches would come and go and he treated the "mild" and "minimal" pain with Tylenol.  Subsequently, in June 2005, the Veteran reported no headaches or migraines.  In March 2010, the Veteran again reported headaches that occurred almost daily in the afternoon, which were relieved by Tylenol.  

In addition to the Veteran's reported symptoms contained in service treatment records and VA treatment records, the Board acknowledges the January 2010 statements of the Veteran and his spouse that the Veteran suffers from headaches.  The Veteran also submitted similar statements in February 2010 and May 2010.  The Veteran and his spouse are certainly competent to describe the Veteran's observable symptoms, such as painful headaches.  See Layno v. Brown, 6 Vet. App. 465.  

The Veteran, however, has not been consistent in his reports as to the etiology of the current headaches disability.  For instance, during a June 2010 VA examination for neurological disorders, the Veteran reported headaches "over the back of his head" which began 7-8 years prior, first gradually and then daily in the afternoon.  This statement, made to a medical professional suggests a non-service etiology of the headaches disability.  See Fed. R. Evid. 803 (4) (recognizing that statements made for the purpose of medical treatment generally are reliable).  To the extent it is reliable; it remains inconsistent with his current contention regarding the etiology of the headaches disability.  Prior inconsistent statements are generally considered to diminish credibility.  See Fed. Rules of Evid. 613.  While the Rules of Evidence are not binding in VA proceedings, they remain persuasive authority in weighing credibility.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997). 

Furthermore, there is competent medical opinion evidence against the claim.  During the June 2010 VA examination, the Veteran denied pain from the area of his prior right zygomatic fracture.  He reported taking medication for major depression and insomnia, and the medical history also indicates a diagnosis of hypertension.  The examiner reviewed the Veteran's claims file and medical history and provided a diagnosis of tension headaches.  The examiner opined that the Veteran's headaches had "the pattern of tension headaches related to his underlying major depression" and  "not related to his right zygomatic fracture."  The rationale provided was that the Veteran's headaches begin over his occipital area in the afternoon, and "tension headaches develop usually in the afternoon due to accumulation of day time and work related problems and stress, they are occipital due to tension of cervical muscles due to the same stress."  

The Board finds that the language employed by the examiner, that the Veteran's tension headaches are "not related to his right zygomatic fracture", is sufficiently broad in this instance to encompass both causation and aggravation.  No other competent medical evidence of record indicates that the Veteran's current tension headaches had onset during service, was caused or aggravated directly by his service, including the trauma causing his right zygomatic fracture, or was caused or aggravated by his service-connected residuals of a right zygomatic fracture.  The examiner's opinion is supported by adequate reasoning as it is based upon a review of the claims file, the Veteran's medical history, and an examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds the March 2010 opinion to be highly probative evidence which is uncontradicted by the other medical evidence of record.  

Based upon the evidence within the record and for the reasons explained above, the Board concludes that the preponderance of evidence is against a finding of nexus between the Veteran's headaches and his active service.  The appeal, therefore, must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for right eye vision loss as secondary to service-connected residuals of a right zygomatic fracture is reopened.  

Entitlement to service connection for right eye vision loss is granted.  

Entitlement to service connection for headaches is denied.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


